Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159231                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159231
                                                                    COA: 345901
                                                                    Berrien CC: 2011-003033-FC
  MICHAEL EUGENE BARNER,
             Defendant-Appellant.
  _________________________________________/

          By order of October 3, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the January 10, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Berrien Circuit Court for an evidentiary hearing. The court
  shall determine whether the defendant’s trial counsel was ineffective in regard to the
  information and advice counsel provided to the defendant about the plea offer and, if trial
  counsel was ineffective, the court shall reconsider that portion of the defendant’s motion
  for relief from judgment.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 18, 2020
           p0311
                                                                               Clerk